DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following office action is a Final Office Action in response to communications received on 04/28/2022. 
Currently, claims 31, 39, 41, 48 and 50 have been amended; claims 1-30 are  canceled. Therefore, claims 31-50 are pending in this application.
Improper Amendment
3.	The current claim amendment (the claim amendment filed on 02/28/2022) is improper since part of the text (e.g. see lines 25-31 of claim 31, etc.) is not legible. During any amendment, Applicant is required to provide legible text so that the subject matter being claimed is clearly identified. 
Response to Amendment
4.	The amendment to claims 31, 39, 41, 48 and 50 is sufficient to overcome the rejection  set forth in in the previous office-action under section §112(a). Accordingly, the Office withdraws the above rejection. 
Claim Rejections - 35 USC § 103
5.        The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 31, 33-41 and 43-50 are rejected under 35 U.S.C.103(a) as being unpatentable over Brill 2008/0027820 in view of Firer 2007/0255623 and further in view of Epchtein 4,487,785.
	Regarding claim 31, Brill teaches the following claimed limitations: a system for automated management, comprising: a memory storing machine-executable instructions; and a processor configured to access the memory and execute the machine-executable instructions ([0020], [0026], [0027]: a system for managing customized products—such as wine—for one or more customers, wherein the system 
comprises one or more computing devices that communicate with one or more servers over a communication network) to: receive, via one or more computer-based interfaces, customer profile information relating to a customer, generate a customer profile for the customer; associate one or more role-based permissions with the customer profile; receive, via the one or more computer-based interfaces, a batch customization request from the customer comprising a customized set of production parameters for producing a customized spirit at a [facility] on behalf of the customer ([0024], [0028], [0030], [0032]: e.g. the system gathers and stores information regarding each customer in to the customer database—thereby forming a customer profile, wherein a customer is a single individual or a leader representing a group of individuals; and wherein the information being gathered includes the customer’s preferences regarding one or more wine products being customized; such as: the preferred grape source, alcohol level, aging requirement, etc.); determine, based at least in part on the customized set of production parameters, spirit production information comprising a recipe for producing the customized spirit, the recipe specifying a set of production conditions and a set of corresponding operations for producing the customized spirit, the set of production conditions including a first condition associated with a first operation of the set of operations (see [0032], [0038] lines 1-11: e.g. e.g. based on the customer preference data obtained above, various activities are specified for producing the customized wine, wherein such activities range from harvesting to bottling. Particular, the wine is customized based on customer provided wine-specific information; such as: grape source, alcohol level, brix level, fermentation requirements, aging requirements, etc. The above indicates that spirit production information comprising a recipe for producing the customized spirit is determined based at least in part on the customized set of 
production parameters; and wherein the recipe specifies a set of production conditions and a set of corresponding operations for producing the customized spirit, the set of production conditions including a first condition—such as amount of sugar—associated with a first operation—such as adding sugar—of the set of operations); monitor a production process for producing the customized spirit, wherein monitoring the production process comprising monitoring the first operation; obtain, during the monitoring, first data associated with the first operation; determine that the first data is acceptable corresponding to the first condition specified by the recipe; determine that the first condition is satisfied based at least in part on the first data being acceptable ([0038]: e.g. based on the progress of the wine being produced, the wine producer makes one or more recommendations; such as adding water, adding sugar, etc., and wherein the status and progress of the wine is also updated in the database. This indicates that a production process for producing the customized spirit is being monitored, wherein monitoring the production process comprises monitoring the first operation—such as adding sugar. The recommendation above also indicates that one or more data is obtained during the monitoring, such as determining whether the amount of sugar added is acceptable corresponding to the amount of sugar [first condition] specified in the recipe. Accordingly, the teaching already involves the process of obtaining—during the monitoring—first data associated with the first operation; and determining that (i) the first data is acceptable corresponding to the first condition specified by the recipe and (ii) the first condition is satisfied based at least in part on the first data being acceptable); provide, via the one or more computer-based interfaces, a recommendation to the customer that a second operation of the set of operations be initiated based at least in part on determining that the first condition is satisfied, wherein providing the recommendation comprises, providing based on a level of customization of the customized spirit, information related to the second operation and how to perform the second operation; provide, via the one or more computer-based interfaces, a notification to the customer to schedule participation in the second operation ([0026], [0038] lines 11-22: e.g. as already pointed out above, the wine producer provides one or more recommendations based on the level of the customization of the wine being produced; such as, recommending that sugar be added to the wine, etc. The wine producer further communicates—via email—with the customer(s) to discuss various wine production operations; such as fining, aging, blending, etc., wherein the wine producer also offers customers the opportunity to participate in one or more of the operations, including wine tasting, and thereby calendars various activities in the production process. Accordingly, the use of such electronic means—such as email—to discuss one or more of wine making operations indicates the process of providing, via the one or more computer-based interfaces, a recommendation to the customer that a second operation of the set of operations be initiated based at least in part on determining that the first condition is satisfied. In this regarding, at least one of the operations above, such as fining, aging, blending, or tasting, corresponds to the second operation. In addition, the discussion between the wine producer and the customer(s) is related to the operations to be performed—such as, fining, blending, tasting, etc.; and therefore, the recommendation already comprises, providing based on a level of customization of the customized spirit, information related to a second operation and how to perform the second operation. Similarly, the act of offering customers the opportunity to participate in the wine production activities, and calendaring various activities, etc., indicates the process of providing a notification to the customer to schedule participation in the second operation. Also see below the discussion presented under the section “Response to Arguments”). 
It is worth to note that the content—or topic—of the recommendation, such information about how to perform the second operation, is directed to nonfunctional descriptive matter; and therefore, it does not have patentable weight.
Although Brill does not label the customer as a “distillery customer”, such label assigned to a person does not have any weight to distinguish the claim from the prior art. This is because the label or the name assigned to a person has nothing to do with any of the structural and/or functional features of the claim. Accordingly, an attempt to distinguish the claim from the prior art by assigning a name to the customer does not constitute a patentable distinction. The same is true regarding the name assigned to the management, such as “distillery management”.
	Brill does not describe the following: the first data is a first sensor data obtained from a first sensor associated with the first operation; determining whether the first sensor data is within one or more acceptable ranges of values; the customization is done at a distillery; and the set of operations being distillation operations.  
	However, Firer discloses a wine-making system that implements one or more sensors, such as: a sugar-content sensor, a PH level senor, a temperature sensor ([0017] lines 22-36; [0018], [0019]); wherein the system monitors one or more operations of a plurality of operations of the wine production process and obtains one or more sensor parameters, including first sensor data (e.g. level of sugar, etc.) in order to determine whether the detected data is within an acceptable range; and thereby the system automatically generates one or more actions, including displaying, via a display interface, a recommendation regarding the next operation—such as, notifying the user to perform wine tasting, etc. ([0031] to [0035; also see [0040]-[0045]).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Brill in view of Firer; for example, by incorporating one or more sensors for measuring one or more parameters during each of the one or more stages of the wine production process; and wherein the system’s algorithm is also updated so that the system checks the acceptability of the measurement result(s) from each of the one or more sensors during each of the production stages (e.g. determining whether the sugar level is within the range indicated in the wine-specific information; determining whether the alcohol/PH level is within the range indicated in the wine-specific information; determining whether the temperature is within acceptable range, etc.); and thereby the system performs one or more appropriate actions (e.g. sending one or more notices to the wine producer and/or customer regarding one or more recommended actions, etc.), in order to make sure that discrepancies (if any) are corrected during the one or more production stages, so that the final product would be more consistent with the preferences specified by the customer(s); thereby improving the reliability of the system.    
Regarding performing the customization at a  distillery; and the set of operations being distillation operations, Epchtein discloses a system for producing wine, wherein the system implements one or more distillation components that are utilized to perform one or more distillation operations during the production of wine (see FIG 2; also col.6 lines 5-22).   
 Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Brill in view of Firer and further in view of Epchtein; for example, by incorporating additional arrangement(s) known in the art—such as one or more distillation components applicable for producing wine/spirit via a distillation process, so that the customer(s) would have additional option(s) to obtain the best wine/spirit within a short treatment time; thereby improving the overall efficiency of the system (Given the above modification, it is understood that the facility where the wine being produced can have one or more designations as well known in the art—such as, a winery or a distillery facility, etc.).
Regarding claim 41, Brill teaches the following claimed limitations: a computer-implemented method for automated management, comprising: receiving, via one or more computer-based interfaces ([0020], [0026], [0027]: a system for managing customized products—such as wine—for one or more customers, wherein the system comprises one or more computing devices that communicate with one or more servers over a communication network), customer profile information relating to a customer; generating a customer profile for the customer; associating one or more role-based permissions with the customer profile; receiving, via the one or more computer-based interfaces, a batch customization request from the customer comprising a customized set of production parameters for producing a customized spirit at a [facility] on behalf of the customer ([0024], [0028], [0030], [0032]: e.g. the system gathers and stores information regarding each customer in to the customer database—thereby forming a customer profile, wherein a customer is a single individual or a leader representing a group of individuals; and wherein the information being gathered includes the customer’s preferences regarding one or more wine products being customized; such as: the preferred grape source, alcohol level, aging requirement, etc.); determining, based at least in part on the customized set of production parameters, spirit production information comprising a recipe for producing the customized spirit, the recipe specifying a set of production conditions and a set of corresponding operations for producing the customized spirit, the set of production conditions including a first condition associated with a first operation of the set of operations (see [0032], [0038] lines 1-11: e.g. e.g. based on the customer preference data obtained above, various activities are specified for producing the customized wine, wherein such activities range from harvesting to bottling. Particular, the wine is customized based on customer provided wine-specific information; such as: grape source, alcohol level, brix level, fermentation requirements, aging requirements, etc. The above indicates that spirit production information comprising a recipe for producing the customized spirit is determined based at least in part on the customized set of production parameters; and wherein the recipe specifies a set of production conditions and a set of corresponding operations for producing the customized spirit, the set of production conditions including a first condition—such as amount of sugar—associated with a first operation—such as adding sugar—of the set of operations); monitoring a production process for producing the customized spirit, wherein monitoring the production process comprising monitoring the first operation; obtaining, during the monitoring, first data associated with the first operation; determining that the first data is acceptable corresponding to the first condition specified by the recipe; determining that the first condition is satisfied based at least in part on the first data being acceptable ([0038]: e.g. based on the progress of the wine being produced, the wine producer makes one or more recommendations; such as adding water, adding sugar, etc., and wherein the status and progress of the wine is also updated in the database. This indicates that a production process for producing the customized spirit is being monitored, wherein monitoring the production process comprises monitoring the first operation—such as adding sugar. The recommendation above also indicates that one or more data is obtained during the monitoring, such as determining whether the amount of sugar added is acceptable corresponding to the amount of sugar [first condition] specified in the recipe. Accordingly, the teaching already involves the process of obtaining—during the monitoring—first data associated with the first operation; and determining that (i) the first data is acceptable corresponding to the first condition specified by the recipe and (ii) the first condition is satisfied based at least in part on the first data being acceptable); providing, via the one or more computer-based interfaces, a recommendation to the customer that a second operation of the set of operations be initiated based at least in part on determining that the first condition is satisfied, wherein providing the recommendation comprises, providing based on a level of customization of the customized spirit, information related to the second operation and how to perform the second operation; providing, via the one or more computer-based interfaces, a notification to the customer to schedule participation in the second operation ([0026], [0038] lines 11-22: e.g. as already pointed out above, the wine producer provides one or more recommendations based on the level of the customization of the wine being produced; such as, recommending that sugar be added to the wine, etc. The wine producer further communicates—via email—with the customer(s) to discuss various wine production operations; such as fining, aging, blending, etc., wherein the wine producer also offers customers the opportunity to participate in one or more of the operations, including wine tasting, and thereby calendars various activities in the production process. Accordingly, the use of such electronic means—such as email—to discuss one or more of wine making operations indicates the process of providing, via the one or more computer-based interfaces, a recommendation to the customer that a second operation of the set of operations be initiated based at least in part on determining that the first condition is satisfied. In this regarding, at least one of the operations above, such as fining, aging, blending, or tasting, corresponds to the second operation. In addition, the discussion between the wine producer and the customer(s) is related to the operations to be performed—such as, fining, blending, tasting, etc.; and therefore, the recommendation already comprises, providing based on a level of customization of the customized spirit, information related to a second operation and how to perform the second operation. Similarly, the act of offering customers the opportunity to participate in the wine production activities, and calendaring various activities, etc., indicates the process of providing a notification to the customer to schedule participation in the second operation. Also see below the discussion presented under the section “Response to Arguments”). 
It is worth to note that the content—or topic—of the recommendation, such information about how to perform the second operation, is directed to nonfunctional descriptive matter; and therefore, it does not have patentable weight.
Although Brill does not label the customer as a “distillery customer”, such label assigned to a person does not have any weight to distinguish the claim from the prior art. This is because the label or the name assigned to a person has nothing to do with any of the structural and/or functional features of the claim. Accordingly, an attempt to distinguish the claim from the prior art by assigning a name to the customer does not constitute a patentable distinction. The same is true regarding the name assigned to the management, such as “distillery management”.
	Brill does not describe the following: the first data is a first sensor data obtained from a first sensor associated with the first operation; determining whether the first sensor data is within one or more acceptable ranges of values; the customization is done at a distillery; and the set of operations being distillation operations.  
	However, Firer discloses a wine-making system that implements one or more sensors, such as: a sugar-content sensor, a PH level senor, a temperature sensor ([0017] lines 22-36; [0018], [0019]); wherein the system monitors one or more operations of a plurality of operations of the wine production process and obtains one or more sensor parameters, including first sensor data (e.g. level of sugar, etc.) in order to determine whether the detected data is within an acceptable range; and thereby the system automatically generates one or more actions, including displaying, via a display interface, a recommendation regarding the next operation—such as, notifying the user to perform wine tasting, etc. ([0031] to [0035; also see [0040]-[0045]).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Brill in view of Firer; for example, by incorporating one or more sensors for measuring one or more parameters during each of the one or more stages of the wine production process; and wherein the system’s algorithm is also updated so that the system checks the acceptability of the measurement result(s) from each of the one or more sensors during each of the production stages (e.g. determining whether the sugar level is within the range indicated in the wine-specific information; determining whether the alcohol/PH level is within the range indicated in the wine-specific information; determining whether the temperature is within acceptable range, etc.); and thereby the system performs one or more appropriate actions (e.g. sending one or more notices to the wine producer and/or customer regarding one or more recommended actions, etc.), in order to make sure that discrepancies (if any) are corrected during the one or more production stages, so that the final product would be more consistent with the preferences specified by the customer(s); thereby improving the reliability of the system.    
Regarding performing the customization at a  distillery; and the set of operations being distillation operations, Epchtein discloses a system for producing wine, wherein the system implements one or more distillation components that are utilized to perform one or more distillation operations during the production of wine (see FIG 2; also col.6 lines 5-22).   
 Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Brill in view of Firer and further in view of Epchtein; for example, by incorporating additional arrangement(s) known in the art—such as one or more distillation components applicable for producing wine/spirit via a distillation process, so that the customer(s) would have additional option(s) to obtain the best wine/spirit within a short treatment time; thereby improving the overall efficiency of the system (Given the above modification, it is understood that the facility where the wine being produced can have one or more designations as well known in the art—such as, a winery or a distillery facility, etc.).
 Brill in view of Firer and further in view of Epchtein teaches the claimed limitations as discussed above. Brill further teaches:



Regarding each of claims 33 and 43, wherein the one or more role-based permissions comprise at least one of a batch-based role defining access for the customer to information relating to one or more specific batches or a group-based role defining access for the customer to one or more system features based on membership of the customer in a group ([0033] to [0037] and [0038] lines 7-11: e.g. a system already allows customers to participate individually or as a group, wherein at least one customer is given a leader role for those customers participating as a group; and wherein the leader is provided with access to information regarding one or more wine products being customized for that group, etc.). 
Regarding each of claims 34 and 44, Brill in view of Firer and further in view of Epchtein teaches the claimed limitations as discussed above.
Although Brill teaches that the batch customization request specifies a level of customization for producing the customized spirit, Brill does not describe that the level of customization is selected from a set of predefined levels of customization.
However, as already pointed out above, the system already allows an individual customer, or a leader of a group of customers, to specify the level of customization required; such as: alcohol level, brix level, aging requirement (aging time), etc. ([0032]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify the invention of Brill; for example, by incorporating an option that presents the customer with one or more lists of customization levels for selection, so that the customer(s) would not inadvertently forget one or more factors that are critical for the customization process; and thereby further improving the reliability of the system. 
Regarding each of claims 35 and 45, Brill in view of Firer and further in view of Epchtein teaches the claimed limitations as discussed above. 
The limitation, “provide, via the one or more computer-based interfaces and based on the specified level of customization, at least one of a notification of an action associated with production of the customized spirit or instructions relating to the action”, is already addressed given the modification applied per claims 34 and 31 (or claims 44 and 41). 
Particularly, the modified system already incorporates an algorithm(s) that evaluates the progress of the wine, including one or more scheduled activities relating to the production process; and thereby the system automatically sends a relevant information to one or more of the customers (e.g. a message to the customer, thereby informing the customer to participate in one or more operations—such as a wine tasting operation, etc.), so that the customer would have a better chance to provide his/her input during one or more stages of the wine production process. 
Brill in view of Firer and further in view of Epchtein teaches the claimed limitations as discussed above. Brill further teaches: 
Regarding each of claims 36 and 46, wherein the specified level of customization comprises one or more of: selection of a type of spirit to be produced, selection of an amount of time the customized spirit is aged, participation in creation of the recipe for the customized spirit, participation in tasting the customized spirit during production, notification of one or more actions to be taken during production of the customized spirit, or provision of input regarding one or more actions to be taken during production of the customized spirit ([0032], [0038] lines 7-18]: e.g. the specified level of customization already comprises one or more of the factors listed above, such as aging requirement, which indicates the an amount of time the customized spirit is aged, etc.); 
Regarding claim 37, wherein the customer is a first customer of a plurality of customers and the level of customization is a first level of customization associated with the first customer, and wherein the first level of customization is different from a second level of customization associated with a second customer of the plurality of customers ([0032] to [0035]: e.g. the system already allows each customer of a plurality of customers to 
customize wine, wherein each customer provides preference data relating to his/her wine being customized; such as alcohol level, brix level, aging requirement, etc. Accordingly, the above already involves a first level of customization associated with a first customer, wherein the first level of customization is different from a second level of customization associated with a second customer, etc.);
Regarding each of claims 38 and 47, provide, via the one or more computer-based interfaces, educational information related to spirit production, wherein the educational information comprises information related to one or more of: one or more recipes for one or more types of spirits, production information for the one or more types of spirits, one or more available levels of customization for the one or more types of spirits, or one or more timelines for producing the one or more types of spirits ([0029], [0030]: e.g. the system already provides, via one or more web platforms, educational information to customers; such as: recommendation regarding producing wine, or sharing information regarding wine making, etc. It is worth nothing that the content—or topic—of the information is nonfunctional descriptive matter). 
Regarding each of claims 39 and 48, Brill in view of Firer and further in view of Epchtein teaches the claimed limitations as discussed above. 
The limitations, “obtain[ing], during the monitoring and from a second sensor in the distillery, second sensor data associated with the second distillation operation . . . determinin[ing] that the second condition is not satisfied based at least in part on determining that the second sensor data is outside the one or more acceptable ranges of values corresponding to the second condition; and recommend[ing] a modification to one or more of the set of production parameters related to the second distillation operation”, are directed the repetition of part of the steps of claim 31 (or claim 41) as applied to a second distillation operation. 
However, as already discussed per each of claims 31 and 41, the modified system already obtains, during each stage of the plurality stages of the production process, data from each of the one or more sensors (e.g. a sugar sensor, a temperature sensor, a PH level sensor, etc.); and thereby determines whether each of the one or more parameters are within their respective acceptable range; and wherein the system further performs, based on the result of the above determination, one or more relevant actions; such as: making one or more recommendations to the wine producer and/or customer, etc. (see above the discussion presented with respect to claims 31 and 41). 
Accordingly, the modified system already addresses each of claims 39 and 49 since it obtains a second sensor data from a second sensor (e.g a temperature sensor, or a PH level sensor) that is associated with the second distillation operation; and thereby determines whether the second sensor data is with an acceptable range of values corresponding to a second condition specified by the recipe; and wherein, based on the result of the above determination, it modifies one or more of the set of production parameters related to the second distillation.  
Regarding each of claims 40 and 49, Brill in view of Firer and further in view of Epchtein teaches the claimed limitations as discussed above. 
Brill further teaches, maintain inventory information for the customized spirit, wherein maintaining inventory information comprises storing an association between the customized spirit and the customer profile ([0024], [0028]: e.g. each customer registers with the wine producer by creating an account; and wherein the system already implements a database, which stores data that associates the customer’s information with the wine being customized for the customer).
Regarding claim 50, Brill teaches the following claimed limitations: a non-transitory computer readable storage medium storing program instructions that, when executed by a computer processor ([0020], [0026], [0027]: a system for managing customized products—such as wine—for one or more customers, wherein the system comprises one or more computing devices that communicate with one or more servers over a communication network), cause operations to be performed comprising: receiving, via one or more computer-based interfaces, customer profile information relating to a customer; generating a customer profile for the customer; associating one or more role-based permissions with the customer profile; receiving, via the one or more computer-based interfaces, a batch customization request from the customer comprising a customized set of production parameters for producing a customized spirit at a [facility] on behalf of the customer ([0024], [0028], [0030], [0032]: e.g. the system gathers and stores information regarding each customer in to the customer database—thereby forming a customer profile, wherein a customer is a single individual or a leader representing a group of individuals; and wherein the information being gathered includes the customer’s preferences regarding one or more wine products being customized; such as: the preferred grape source, alcohol level, aging requirement, etc.); determining, based at least in part on the customized set of production parameters, spirit production information comprising a recipe for producing the customized spirit, the recipe specifying a set of production conditions and a set of corresponding operations for producing the customized spirit, the set of production conditions including a first condition associated with a first operation of the set of operations ([0032], [0038] lines 1-11: e.g. e.g. based on the customer preference data obtained above, various activities are specified for producing the customized wine, wherein such activities range from harvesting to bottling. Particular, the wine is customized based on customer provided wine-specific information; such as: grape source, alcohol level, brix level, fermentation requirements, aging requirements, etc. The above indicates that spirit production information comprising a recipe for producing the customized spirit is determined based at least in part on the customized set of production parameters; and wherein the recipe specifies a set of production conditions and a set of corresponding operations for producing the customized spirit, the set of production conditions including a first condition—such as amount of sugar—associated with a first operation—such as adding sugar—of the set of operations); monitoring a production process for producing the customized spirit, wherein monitoring the production process comprising monitoring the first operation; obtaining, during the monitoring, first data associated with the first operation; determining that the first data is acceptable corresponding to the first condition specified by the recipe; determining that the first condition is satisfied based at least in part on the first data being acceptable ([0038]: e.g. based on the progress of the wine being produced, the wine producer makes one or more recommendations; such as adding water, adding sugar, etc., and wherein the status and progress of the wine is also updated in the database. This indicates that a production process for producing the customized spirit is being monitored, wherein monitoring the production process comprises monitoring the first operation—such as adding sugar. The recommendation above also indicates that one or more data is obtained during the monitoring, such as determining whether the amount of sugar added is acceptable corresponding to the amount of sugar [first condition] specified in the recipe. Accordingly, the teaching already involves the process of obtaining—during the monitoring—first data associated with the first operation; and determining that (i) the first data is acceptable corresponding to the first condition specified by the recipe and (ii) the first condition is satisfied based at least in part on the first data being acceptable); providing, via the one or more computer-based interfaces, a recommendation to the customer that a second operation of the set of operations be initiated based at least in part on determining that the first condition is satisfied, wherein providing the recommendation comprises, providing based on a level of customization of the customized spirit, information related to the second operation and how to perform the second operation; providing, via the one or more computer-based interfaces, a notification to the customer to schedule participation in the second operation ([0026], [0038] lines 11-22: e.g. as already pointed out above, the wine producer provides one or more recommendations based on the level of the customization of the wine being produced; such as, recommending that sugar be added to the wine, etc. The wine producer further communicates—via email—with the customer(s) to discuss various wine production operations; such as fining, aging, blending, etc., wherein the wine producer also offers customers the opportunity to participate in one or more of the operations, including wine tasting, and thereby calendars various activities in the production process. Accordingly, the use of such electronic means—such as email—to discuss one or more of wine making operations indicates the process of providing, via the one or more computer-based interfaces, a recommendation to the customer that a second operation of the set of operations be initiated based at least in part on determining that the first condition is satisfied. In this regarding, at least one of the operations above, such as fining, aging, blending, or tasting, corresponds to the second operation. In addition, the discussion between the wine producer and the customer(s) is related to the operations to be performed—such as, fining, blending, tasting, etc.; and therefore, the recommendation already comprises, providing based on a level of customization of the customized spirit, information related to a second operation and how to perform the second operation. Similarly, the act of offering customers the opportunity to participate in the wine production activities, and calendaring various activities, etc., indicates the process of providing a notification to the customer to schedule participation in the second operation. Also see below the discussion presented under the section “Response to Arguments”). 
It is worth to note that the content—or topic—of the recommendation, such information about how to perform the second operation, is directed to nonfunctional descriptive matter; and therefore, it does not have patentable weight.
Although Brill does not label the customer as a “distillery customer”, such label assigned to a person does not have any weight to distinguish the claim from the prior art. This is because the label or the name assigned to a person has nothing to do with any of the structural and/or functional features of the claim. Accordingly, an attempt to distinguish the claim from the prior art by assigning a name to the customer does not constitute a patentable distinction. The same is true regarding the name assigned to the management, such as “distillery management”.
	Brill does not describe the following: the first data is a first sensor data obtained from a first sensor associated with the first operation; determining whether the first sensor data is within one or more acceptable ranges of values; the customization is done at a distillery; and the set of operations being distillation operations.  
	However, Firer discloses a wine-making system that implements one or more sensors, such as: a sugar-content sensor, a PH level senor, a temperature sensor ([0017] lines 22-36; [0018], [0019]); wherein the system monitors one or more operations of a plurality of operations of the wine production process and obtains one or more sensor parameters, including first sensor data (e.g. level of sugar, etc.) in order to determine whether the detected data is within an acceptable range; and thereby the system automatically generates one or more actions, including displaying, via a display interface, a recommendation regarding the next operation—such as, notifying the user to perform wine tasting, etc. ([0031] to [0035; also see [0040]-[0045]).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Brill in view of Firer; for example, by incorporating one or more sensors for measuring one or more parameters during each of the one or more stages of the wine production process; and wherein the system’s algorithm is also updated so that the system checks the acceptability of the measurement result(s) from each of the one or more sensors during each of the production stages (e.g. determining whether the sugar level is within the range indicated in the wine-specific information; determining whether the alcohol/PH level is within the range indicated in the wine-specific information; determining whether the temperature is within acceptable range, etc.); and thereby the system performs one or more appropriate actions (e.g. sending one or more notices to the wine producer and/or customer regarding one or more recommended actions, etc.), in order to make sure that discrepancies (if any) are corrected during the one or more production stages, so that the final product would be more consistent with the preferences specified by the customer(s); thereby improving the reliability of the system.    
Regarding performing the customization at a  distillery; and the set of operations being distillation operations, Epchtein discloses a system for producing wine, wherein the system implements one or more distillation components that are utilized to perform one or more distillation operations during the production of wine (see FIG 2; also col.6 lines 5-22).   
 Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Brill in view of Firer and further in view of Epchtein; for example, by incorporating additional arrangement(s) known in the art—such as one or more distillation components applicable for producing wine/spirit via a distillation process, so that the customer(s) would have additional option(s) to obtain the best wine/spirit within a short treatment time; thereby improving the overall efficiency of the system (Given the above modification, it is understood that the facility where the wine being produced can have one or more designations as well known in the art—such as, a winery or a distillery facility, etc.).
●	Claims 32 and 42 are rejected under 35 U.S.C.103(a) as being unpatentable over Brill 2008/0027820 in view of Firer 2007/0255623, in views of Epchtein 4,487,785, and further in view of Solomon 2011/0153614.
Regarding each of claims 32 and 42, Brill in view of Firer and further in view of Epchtein teaches the claimed limitations as discussed above per claims 31 and 41. 
Brill does not explicitly describe performing one or more inventory management actions comprising determining a location at the distillery at which to store the customized spirit based on one or more of space available at the distillery,  environmental conditions associated with the customized spirit, or length of storage. 
However, Solomon discloses a system that executes an inventory control function ([0010]); and thereby the system determines—based on one or more factors (e.g. the availability of space)—a location to store one or more products (e.g. wine) at a facility ([0230] lines 1-14, [0231], [0232] lines 1-12 and, [0256]). 
   	Accordingly, given the above teaching of the prior art, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Brill in view of Firer, in view of Epchtein, and further in view of Solomon by incorporating one or more additional arrangements; such as, an algorithm capable of determining a suitable storage area for a given package(s), for example, based on the size and/or type of each package, in order to enable the system to organize the packages more evenly so that each package would be easily accessible to the user; thereby making the system more reliable.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 31-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the patent US 10,755,329.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the current claimed features are directed to obvious modification of the claims in the corresponding patent. 
For example, claim 31 of the current application recites features that are similar to the features of claim 1 of US 10,755,329, except that claim 31 does not positively recite the plurality of modules recited per claim 1 of the above patent. 
However, the plurality of modules claimed per claim 1 of the above patent are directed to computer functions; and wherein claim 31 already implements a computer system for implementing the different functions of the system.
Accordingly, given the above scenario, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the features of claim 31; for example, by incorporating an algorithm that defines a plurality modules relating to different functions that the system performs (e.g. a distillery calendar management module; an inventory management module, etc.), in order to organize the different functions that the system is performing while expanding its capabilities in managing the wine making process, so that the potential to fulfill each customer’s requirement is improved.  
	Although an exemplary analysis is presented above per claim 31, it is worth noting that similar type of analysis applies to the rest of the corresponding claims. 
Response to Arguments.
7.	Applicant’s arguments have been fully considered (the arguments filed on 02/28/2022). The arguments are not persuasive. Applicant argues,  
Claims 31, 33-41, and 43-50 are rejected under 35 U.S.C. § 103 as allegedly being Unpatentable . . . 
Applicant respectfully submits that the claims as originally presented are allowable over the applied references . . . independent claim 31 has been amended to recite, inter alia, "provide, via the one or more computer-based interfaces, a recommendation to the distillery customer that a second distillation operation of the set of distillation operations be initiated based at least in part on determining that the first condition is satisfied, wherein providing the recommendation comprises providing, based on a level of customization of the customized spirit, information related to the second distillation operation and how to perform the second distillation operation." Independent claims 41 and 50 have been amended to recite, inter alia, at least similar features.
None of the applied references, whether taken individually or in any combination, disclose or render obvious at least the above-quoted features of claim 31 or the similar features of claims 41 and 50. In particular, none of the applied references discloses or suggest providing a recommendation to initiate a distillation operation based on a level of customization of the customized spirit. While Brill discloses a wine maker providing a customer with recommendations regarding ingredients to added to a wine that is being produced, Brill fails to disclose or suggest that these recommendations are based on a level of customization. Moreover, Brill is entirely silent as to whether its wine ingredient recommendations describe "how to perform" the recommendations. Thus, Brill at least fails to disclose or suggest "wherein providing the recommendation comprises providing, based on a level of customization of the customized spirit, information related to the second distillation operation and how to perform the second distillation operation," as recited, inter alia, in independent claim 31, and as similarly recited, inter alia, in independent claims 41 and 50. Further, none of Epchtein, Firer, or Solomon cure at least the above-stated deficiencies of Brill. 
Therefore, for at least the above-stated reasons, independent claims 31, 41, and 50 are allowable over the applied references, whether taken individually or in any combination . . . 

	The Office respectfully disagrees with the above arguments since the prior art of record does teach the current claims, including the specific limitations that Applicant identified in the argument. For instance, Brill already teaches that each customer specifies the level of customization required for the wine by specifying preferred amount/level of one or more of the ingredients (see [0020]  and [0032, emphasis added),
“	In addition to product customization according to individual taste and smell preferences, the present invention is also suitable for use in the production of goods where consumers desire some control regarding the inclusion or exclusion of certain optional ingredients or compounds . . .  In the context of wine, ingredients and production processes and techniques may be modulated, for example, to minimize the amount of sulfites  or to control the sugar levels, acid levels, and/or the amount of tannins contained in the wine”
“	In addition to personal and financial information, wine-specific information is also obtained from or queried of the customer. This information may include but is not limited to the following: preferred grape source . . . Other information that may be queried of a customer ( or otherwise determined by both the customer and the wine producer's wine maker outside the web page query/data entry process) are the wine's ‘finished’ chemistry (e.g., alcohol level, brix level . . .”
   	Moreover, once the production process has started regarding the wine being customized, the wine producer electronically communicates—or discusses—with the customer(s) regarding one or more production activities, including: fining, aging, blending, etc.; and wherein the wine maker also provides one or more recommendations regarding one or more ingredients to be added to the wine being customized ([0038], emphasis added).
“	The wine-making process (60, 62) (which in the context of this invention may include any number or all activities from harvesting to bottling) may extend over a period from about 6 months to about 24 months . . .  time, the wine producer may provide customers access to customer-specific files which include the status of their wines and the calendaring of various activities in the production process. For example, the customer may desire periodic discussions (either in-person, telephonic or by email) with the wine maker, which discussions can be scheduled in advanced and calendared. These discussions may cover things like racking, fining, aging, blending as well as recommendations by the wine maker as to whether any ingredients, such as acid, water, sugar or tannin, should be added to the wine . . . ”

Accordingly, it is evident from the observations above that Brill does teach the process of providing, via the one or more computer-based interfaces (e.g. email), a  recommendation to the customer that a second operation of the set of operations be initiated based at least in part on determining that the first condition is satisfied (e.g. level of sugar, etc.).
Moreover, since the discussion and the recommendation(s) is based on one or more preferences that the customer(s) specified regarding the level of one of more of the ingredients, this further demonstrates that Brill provides, based on a level of customization of the customized spirit, information related to the second operation. In this regard, the content (topic) of the discussion, such as “how to perform the second distillation operation”, is nonfunctional descriptive matter; and therefore, it does not have any patentable weight.  
Of course, Brill does not positively describe the use of a sensor to determine, when sensor data is within an acceptable range of values, that the first condition is satisfied; however, Firer fulfills the above missing feature. Particularly, Firer implements one or more sensors, such as: a sugar-content sensor, a PH level senor, a temperature sensor ([0017] lines 22-36; [0018], [0019]) to obtain one or more parameters (e.g. level of sugar, etc.) by monitoring one or more operations of a wine production process; and thereby Firer determines whether the detected parameter is within an acceptable range; and furthermore, Firer automatically generates, via a display interface, a recommendation to a user regarding the next operation—such as, notifying the user to perform wine tasting, etc. ([0031] to [0035; also see [0040]-[0045]). 
Accordingly, the secondary reference (Firer) also teaches the process of providing, via the one or more computer-based interfaces, a  recommendation to the user that a second operation of the set of operations be initiated based at least in part on determining that the first condition is satisfied (e.g. level of sugar, etc.).

Of course, the last missing element is the use of distillation operations to produce the wine being customized; however, Epchtein fulfils this missing element since Epchtein teaches the use of distillation operations to produce customized wine (see FIG 2; also col.6, lines 5-22). Also see above the discussion (obviousness analysis) presented under section §103(a) regarding the motivation for combining the references. 
The observations above confirm that the combined teaching of the references does teach the current claims. Consequently, Applicant’s arguments are not persuasive.   
Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art. 
Conclusion
8.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715